Exhibit 10.1
(NAVISITE LOGO) [b75000nib7500001.gif]
March 27, 2009
Mr. R. Brooks Borcherding
225 Shore Road
Belle Haven
Greenwich, CT 06830
Dear R. Brooks,
NaviSite, Inc. (“NaviSite”) is pleased to extend an offer of employment to you
for the “new” position of SVP of Sales and Chief Revenue Officer (CRO). We
believe that your experience and skill set is an excellent fit with our team and
strategy, and that you’ll contribute strongly to our growing organization. We
look forward to welcoming you on a start date to be determined.
In the position of SVP of Sales and CRO you will report directly to Arthur
Becker, CEO. The bi-weekly salary for this position is $7,692.31 (equivalent to
$200,000 on an annualized basis), less applicable withholdings. Additionally,
you will be eligible for participation in an annual bonus plan with on-target
earnings of $325,000 based on achieving set company new monthly recurring
revenue (“MRR”) bookings targets. The MRR target will be set at a rate of
$4 million per year or $1 million per quarter. The MRR target will be pro-rated
for the remainder of FY 2009 and will be for the full amount in FY 2010.

  •   For FY 2009 you are guaranteed to receive a fourth quarter FY2009 bonus of
75% of one quarter of your annual on-target bonus, to be paid within 45-days
after quarter’s end.     •   For FY 2010 you will receive 100% of your quarterly
bonus if the Company achieves new MRR bookings of $1 million per quarter. You
will receive a prorated bonus for performance both below and above your target
achievement.

      For example, on a quarterly basis, your bonus will be 85% of $81,250 if
the Company achieves new MRR bookings of $0.85 million (85% of the $1 million
target). Your bonus will be 115% of $81,250 if the Company achieves
$1.15 million in new MRR bookings (115% of the $1 million target). If the
Company achieves less than 75% of the $1 million in new MRR bookings, there will
be no bonus paid. The new MRR bonus will

400 Minuteman Road
Andover, MA 01810
p  978.682.8300
f   978.688.8100
www. navisite.com

 



--------------------------------------------------------------------------------



 



      be paid quarterly but measured on a year-to-date basis for the calculation
of on-target earnings.

Subject to the approval of NaviSite’s Board of Directors, you will be granted
200,000 shares of NaviSite restricted stock. These shares will vest and become
exercisable (“vest”) as to 25% of the original number of shares on the sixth
month anniversary from date of grant and thereafter in equal amounts monthly
over the next 36 months.

  •   The vesting of these shares will accelerate upon a change of contral in
NaviSite, provided the change of control is not a transaction by the current
majority owners, Atlantic investors, LLC.     •   If a change of control occurs
within six months of your start date, 50% of the shares will vest. If a change
of control occurs after six months of your start date, 100% of the shares will
vest.     •   NaviSite will pay you twelve months of severance pay (“the
Severance Pay”), if you are terminated without cause. Payment of such severance
will be based upon the receipt of a signed Severance Agreement & General
Release. Severance payments will be paid on a bi-weekly basis, as a salary
continuation, less applicable deductions, taxes and employee benefits. This
severance will continue until you find alternative employment, or for twelve
months, whichever comes first.     •   You will be given the President title
within (3) three quarters of joining Navisite. At that time, new bonus targets
will be discussed. These targets will include both sales of new MRR bookings and
EBITDA. The annual growth rate for new MRR bookings will be expected to be in
the 20% range, with annual EBITDA targets growing in the 25% range on a yearly
basis.     •   NaviSite provides a variety of group benefits for regular
employees (full or part-time working at least 30 hours per week). Benefits may
include, but are not limited to medical, dental, 401(k), flexible spending
accounts, employee assistance program, life insurance and accidental death and
dismemberment. Eligible regular employees may participate as of their date of
hire. Employee benefits shall be in accordance with company policies which may
be amended from time to time. The Company reserves the right to revise or
discontinue any or all of its benefit plans, at any time, in the Company’s sole
discretion.

This offer of employment with NaviSite is contingent upon the successful
completion of our standard reference checking process and background check with
results that are determined, at the sole discretion of NaviSite, to be
satisfactory. The receipt of responses for such information may be received by
NaviSite post hire.

 



--------------------------------------------------------------------------------



 



As an employee of NaviSite, you will be provided with a copy of NaviSite’s
Employee Handbook, outlining personnel policies and procedures. You will be
required to read this material thoroughly, and sign and return the “Receipt and
Acknowledgement of NaviSite’s personnel policies and procedures” within
(3) three days of your start date with the Company. Any questions regarding
NaviSite policy should be directed to your Human Resources Business Partner for
clarification.
Your employment with NaviSite is “at-will”, and is also contingent upon the
following:

  •   Signing NaviSite’s Non-Competition Agreement, Employee Inventions and
Proprietary Rights Assignment Agreement, Code of Business Conduct and Ethics,
and Anti-Harassment Policy Acknowledgement.     •   Submitting satisfactory
proof of your identity and legal authorization to work in the United States (as
required by the Immigration and Control Act of 1986). The enclosed sheets
specify the types of documents that may be submitted as proof. You must exhibit
originals of these document(s) within the first three (3) business days of your
start date with NaviSite. Non-compliance with the I-9 requirements may include
disciplinary action up to and including termination of employment.

In the event of any dispute or claim relating to or arising out of your
employment with NaviSite, this agreement, or the termination of your employment
(including, but not limited to, any claims of wrongful termination or age, sex,
disability, race or other discrimination), you and NaviSite agree that all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in the state in which you
work, and we waive our rights to have such disputes tried by a court or jury.

 



--------------------------------------------------------------------------------



 



We’re thrilled you will be joining Navisite and look forward to you starting as
soon as possible.
This letter will serve as an outline of the terms and conditions of our
agreement.

          Sincerely,
      -s- Cheryl Brody [b75000nib7500002.gif]       Cheryl Brody      VP, Human
Resources       

             
/s/ R. Brooks Borcherding
  4/3/09   4/13/09    
R. Brooks Borcherding
  Date   Start Date    

 